RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                    File Name: 09a0058p.06

                UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                 X
                           Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                       No. 06-4413
          v.
                                                  ,
                                                   >
                                                  -
                        Defendant-Appellant. -
 CLARENCE BELL, III,
                                                  -
                                                 N
                   Appeal from the United States District Court
                  for the Northern District of Ohio at Cleveland.
                 No. 06-00091—John R. Adams, District Judge.
                                 Argued: January 20, 2009
                          Decided and Filed: February 17, 2009
              Before: MOORE, CLAY, and KETHLEDGE, Circuit Judges.

                                    _________________

                                         COUNSEL
ARGUED: Matthew D. Besser, ELFVIN & BESSER, Cleveland, Ohio, for Appellant.
Daniel R. Ranke, ASSISTANT UNITED STATES ATTORNEY, Cleveland, Ohio, for
Appellee. ON BRIEF: Matthew D. Besser, ELFVIN & BESSER, Cleveland, Ohio, for
Appellant. Thomas M. Bauer, ASSISTANT UNITED STATES ATTORNEY, Akron, Ohio,
for Appellee.
                                    _________________

                                          OPINION
                                    _________________

        KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Clarence Bell, III
appeals the district court’s denial of his motion to suppress evidence obtained during a traffic
stop. After Bell was pulled over for speeding, a drug-detection dog alerted to Bell’s vehicle,
and a subsequent search of the vehicle revealed four bags containing crack cocaine. Bell
was indicted on one count of possessing with intent to distribute 50 grams or more of a
mixture or substance containing a detectable amount of cocaine base (crack) in violation of


                                               1
No. 06-4413            United States v. Bell                                                       Page 2


21 U.S.C. § 841(a)(1), (b)(1)(A). After the district court denied Bell’s motion to suppress,
Bell pleaded guilty to the count alleged, but reserved his right to appeal the denial of the
motion to suppress. On appeal, Bell argues that the district court erred in denying his motion
because the officers ceased diligently pursuing the purpose of the initial stop without
reasonable suspicion of drug activity. Because we conclude that Bell’s seizure was not
unreasonably prolonged beyond the purposes of the initial stop, we AFFIRM the district
court’s denial of the motion to suppress.

                                         I. BACKGROUND

         On February 1, 2006, Trooper Todd Roberts and Sergeant Terry Helton of the Ohio
State Highway Patrol (collectively, “the Officers”) were monitoring traffic on Interstate 80.
                                  1
At approximately 12:57 p.m., the Officers clocked Bell’s speed with a laser device at 80
miles per hour in a 65-mile-per-hour zone. After Bell pulled over, Trooper Roberts
approached the vehicle and asked Bell for his license, proof of insurance, and vehicle
registration. Bell informed Trooper Roberts that he was driving a rental car and handed
Trooper Roberts his driver’s license and the rental agreement. Trooper Roberts testified
that, when looking for the rental agreement, Bell “was moving very fast towards the
glove box, and then he reached up towards the visor.” Joint Appendix (“J.A.”) at 38
(Roberts Test. at 11). Trooper Roberts informed Bell of the reason for the stop and
asked him where he was going. Bell stated that he was traveling from Detroit to
Cleveland to pick up his aunt to bring her back to Detroit for a funeral. According to
Trooper Roberts, Bell’s story “sounded rehearsed” because “he repeated that story
several times” and “he said it the exact same way each time, or very similar to the way
he said it before.” Id. Trooper Roberts also noted that Bell “had a cell phone laying in
his lap as if he was waiting to call someone, or he had his hands on the cell phone when
he wasn’t moving,” id., and that Bell “didn’t make any specific eye contact with
[Trooper Roberts] while [Bell] was speaking,” J.A. at 39 (Roberts Test. at 12). Trooper
Roberts found Bell to be “overly cooperative,” which Roberts thought was abnormal.


         1
          The video of the stop, taken from Trooper Roberts’s patrol car, shows the time of the stop as
2:17 p.m. Although the timestamp on the video was one hour and twenty minutes ahead, the timer
accurately reflects the minutes that passed on the video. All citations to the video refer to the timestamp.
No. 06-4413           United States v. Bell                                                     Page 3


J.A. at 50 (Roberts Test. at 23). Overall, Trooper Roberts thought that Bell “just seemed
very deceptive in the things he was doing.” J.A. at 39 (Roberts Test. at 12).

         Roberts then returned to his patrol car and immediately began a computer check
of Bell’s license. While waiting for the results of the background check, Trooper
Roberts and Sergeant Helton discussed Trooper Roberts’s interactions with Bell.
Trooper Roberts told Sergeant Helton that Bell did not seem nervous, but did sound
rehearsed. Sergeant Helton asked Trooper Roberts if he wanted Helton to call “Bob,”
referring to Trooper Robert Farabaugh, the canine handler who was nearby. At
approximately three minutes into the stop, Sergeant Helton radioed for the police dog
to come to the scene. J.A. at 183 (Video at 14:20:50-58). Sergeant Helton also advised
Trooper Roberts that he should get Bell out of the car so that they would not have to
worry about doing so when the dog handler arrived. J.A. at 183 (Video at 14:22:17-20).

         The Officers also discovered that the rental agreement was not in Bell’s name,
but the car was rented instead to a Laticia Kelley. They noticed that the rental agreement
did not allow additional drivers without prior written approval. J.A. at 183 (Video
14:21:08-41). Sergeant Helton instructed Trooper Roberts to go back to the vehicle and
ask Bell about the rental agreement. J.A. at 183 (Video at 14:23:23-29). Trooper
Roberts then approached Bell’s vehicle and asked if Bell had written permission from
Avis, the rental company, to operate the vehicle. Bell replied that his girlfriend, whose
name was on the rental agreement, had called Avis and obtained permission over the
phone for Bell to operate the vehicle, but that he did not have written permission.
Trooper Roberts then returned to the patrol car, at which time he completed the computer
check on Bell’s license, which had returned no warrants.

         While Trooper Roberts was in the patrol car, approximately ten minutes after the
stop was initiated, Trooper Farabaugh arrived on the scene with the dog.2 Sergeant
Helton then told Trooper Roberts that he would need to get Bell out of the car “one way


         2
          Although Trooper Farabaugh does not appear on screen until later, he appears to have pulled up
behind the police cruiser out of view of the camera. One of the Officers can be heard commenting to the
other, “He’s here.” J.A. at 183 (Video at 14:27:30).
No. 06-4413         United States v. Bell                                            Page 4


or the other.” J.A. at 183 (Video at 14:27:37). Sergeant Helton suggested that Trooper
Roberts give Bell a warning for speeding and have Bell get out of the car while writing
the warning so that the dog handler could walk the dog around the car to perform a sniff.
Trooper Roberts then approached Bell’s vehicle for a third time and told Bell that
Roberts was going to give Bell a warning for speeding, rather than a citation. Trooper
Roberts asked Bell to exit the vehicle, telling him, “We got a dog working the area. He
just happened to stop right here behind me. He’s going to run around your car, so maybe
just step right out here in the front for me, and I’ll explain the warning for you.” J.A. at
183 (Video at 14:28:37-40). At approximately eleven minutes into the stop, Bell exited
the vehicle and walked to the front of the vehicle, where he and Trooper Roberts sat on
the guardrail and Trooper Roberts wrote out the warning and continued to question Bell
about his story. Trooper Roberts testified that he had Bell exit the vehicle because
Trooper Farabaugh prefers for officer-safety reasons that the car be empty when he
walks the dog around the vehicle. Trooper Roberts admitted that he had Bell exit the
vehicle only so that the dog could perform a sniff and not specifically for Roberts to
issue the warning. He further testified that, had the dog not been there, the Officers
“probably would not have approached the vehicle at that time,” but instead the normal
course would have been to make contact with Avis to investigate whether Bell had
permission to operate the rental vehicle. J.A. at 62 (Roberts Test. at 35).

        While Bell and Trooper Roberts were seated on the guardrail, at approximately
twelve minutes into the stop, the dog approached Bell’s car and began the sniff. J.A. at
183 (Video at 14:29:37). Although Trooper Farabaugh testified that the entire process
took only fifteen to twenty seconds, the video shows Trooper Farabaugh motioning to
Sergeant Helton that the dog alerted to the right rear side of the vehicle after
approximately thirty-eight seconds, J.A. at 183 (Video at 14:30:15), or over twelve-and-
a-half minutes into the stop. The dog sniff took approximately one minute and thirty-
eight seconds overall, at which time Trooper Farabaugh confirmed to Sergeant Helton
that the dog had alerted. Sergeant Helton then approached Trooper Roberts and Bell and
told Trooper Roberts that the dog had alerted. The Officers then took Bell back to the
patrol car and performed a search of the trunk of the vehicle. The Officers found four
No. 06-4413             United States v. Bell                                                         Page 5


black plastic bags over the right rear wheel well of the vehicle, where the dog had
alerted, and the bags tested positive for crack cocaine.

         Bell was arrested and indicted on one count of possessing with intent to distribute
50 grams or more of a mixture or substance containing a detectable amount of cocaine
base (crack) in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). Bell subsequently filed a
motion to suppress evidence and statements obtained as a result of the search, arguing
that the Officers impermissibly extended the length of the detention without reasonable
suspicion of drug activity. A hearing was held on May 22, 2006, at which Trooper
Roberts, Trooper Farabaugh, and Sergeant Helton testified and a video of the traffic stop
was played. The district court denied Bell’s motion on May 26, 2006. In its order, the
district court relied on testimony from Trooper Roberts that the average traffic stop
where a warning is given, not involving a rental car, takes ten to twelve minutes. The
district court found that “[t]he K-9 unit arrived between 6-8 minutes after the stop was
initiated and it was less than a minute after the ‘drug sniff’ began that the K-9 alerted on
the vehicle.” J.A. at 108 (Dist. Ct. Op. at 6).3 Because this was less than the average
traffic stop, even without the additional time necessary when a rental car is involved, the
district court found that the Officers did not detain Bell longer than the time necessary
for an average traffic stop. Further, the district court found that, even if Bell had been
detained longer than necessary, Trooper Roberts had articulated reasonable suspicion
that Bell was engaged in criminal activity to justify extending the stop.

         After his motion was denied, Bell pleaded guilty to the one-count indictment,
reserving his right to appeal the denial of his motion to suppress. Bell was subsequently
sentenced to the mandatory minimum of 120 months of imprisonment.

         3
           Bell argues that the district court’s factual findings that the dog sniff began six to eight minutes
into the stop and lasted fifteen to twenty seconds are clearly erroneous because they are contradicted by
the video. We agree. The district court apparently relied solely on the Officers’ testimony, rather than the
video, in making these findings. After viewing the video, we believe that it is clear that the dog arrived
approximately ten minutes into the stop, J.A. at 183 (Video at 14:27:30), that the dog began sniffing
approximately twelve minutes into the stop, (Video at 14:29:37), that Trooper Farabaugh indicated that
the dog alerted approximately thirty-eight seconds into the sniff, (Video at 14:30:15), and that the dog sniff
lasted approximately one minute and thirty-eight seconds, (Video at 14:31:15). Accordingly, we conclude
that “[a]ny finding by the trial court to the contrary is clearly erroneous.” United States v. Mesa, 62 F.3d
159, 162 (6th Cir. 1995); see also Scott v. Harris, 550 U.S. 372, ---, 127 S. Ct. 1769, 1776 (2007)
(disregarding the appellate court’s version of events to the extent the appellate court failed to “view[] the
facts in the light depicted by the videotape”).
No. 06-4413        United States v. Bell                                          Page 6


                                    II. ANALYSIS

A. Standard of Review

       “‘When reviewing the denial of a motion to suppress, we review the district
court’s findings of fact for clear error and its conclusions of law de novo.’” United
States v. Gross, 550 F.3d 578, 582 (6th Cir. 2008) (quoting United States v. Simpson,
520 F.3d 531, 534 (6th Cir. 2008)). Because “[t]he ‘reasonable suspicion’ determination
is ultimately a mixed question of law and fact,” “the application of the legal principles
surrounding the nature of reasonable suspicion to the facts observed by an officer is
reviewed de novo by this court.” United States v. Townsend, 305 F.3d 537, 541 (6th Cir.
2002); see also United States v. Pearce, 531 F.3d 374, 379 (6th Cir. 2008). “When a
district court has denied the motion to suppress, we must ‘consider the evidence in the
light most favorable to the government.’” Pearce, 531 F.3d at 379 (quoting United
States v. Carter, 378 F.3d 584, 587 (6th Cir. 2004) (en banc)).

B. Legality of the Search

       Stopping and detaining a motorist “constitute[s] a ‘seizure’” within the meaning
of the Fourth Amendment even if “the purpose of the stop is limited and the resulting
detention quite brief.” Delaware v. Prouse, 440 U.S. 648, 653 (1979). An officer may
stop and detain a motorist so long as the officer has probable cause to believe that the
motorist has violated a traffic law. United States v. Blair, 524 F.3d 740, 748 (6th Cir.
2008). “To detain the motorist any longer than is reasonably necessary to issue the
traffic citation, however, the officer must have reasonable suspicion that the individual
has engaged in more extensive criminal conduct.” Townsend, 305 F.3d at 541. The
Fourth Amendment does not require reasonable suspicion to justify using a drug-
detection dog as long as the traffic stop and detention are not unlawful or improperly
extended. Illinois v. Caballes, 543 U.S. 405, 407-08 (2005); see also United States v.
Davis, 430 F.3d 345, 355 (6th Cir. 2005). Bell does not dispute that the Officers had
probable cause to initiate the traffic stop based on a speeding violation. He instead
argues that the Officers unlawfully exceeded the purpose of the initial stop without
No. 06-4413         United States v. Bell                                            Page 7


reasonable suspicion of further criminal activity. Although we agree that the Officers
did not have reasonable suspicion of drug activity, we conclude that such reasonable
suspicion was not required because the Officers did not improperly extend the duration
of the detention to enable the dog sniff.

        1. Reasonable Suspicion

        We first observe that the Officers did not have reasonable suspicion to hold Bell
beyond the time reasonably required to fulfill the purposes of the initial stop for the
speeding violation. The government argues that the Officers had reasonable suspicion
that Bell was engaged in other criminal activity justifying a longer stop based on seven
factors: (1) Bell repeated the same story and sounded rehearsed; (2) Bell moved too
quickly for the rental agreement; (3) Bell was holding a cell phone; (4) Bell did not make
eye contact with Trooper Roberts; (5) Bell was overly respectful and cooperative;
(6) Bell did not have written permission to operate the rental car; and (7) Sergeant
Helton observed Bell’s exaggerated body movements while in the vehicle.

        “Reasonable suspicion requires specific and articulable facts, which, taken
together with rational inferences from those facts, reasonably warrant the continued
detention of a motorist after a traffic stop.” United States v. Smith, 263 F.3d 571, 588
(6th Cir. 2001) (citing Terry v. Ohio, 392 U.S. 1, 21 (1968)). “‘Reasonable suspicion
is more than an ill-defined hunch; it must be based upon a particularized and objective
basis for suspecting the particular person . . . of criminal activity.’” Id. (quoting United
States v. Cortez, 449 U.S. 411, 417-18 (1981)) (alteration in original). Initially, we note
that we cannot consider the sixth and seventh factors, as these factors were not actually
relied on by Trooper Roberts. See Townsend, 305 F.3d at 541. Regarding the other
factors, the mere fact that Bell was holding a cell phone on his lap is innocuous in this
case and certainly not strong enough to overcome the lack of other strong factors. See
id. at 544. Several of the factors relate to Bell either seeming nervous or being overly
cooperative, factors to which we have previously given little weight. See, e.g., United
States v. Urrieta, 520 F.3d 569, 577 (6th Cir. 2008); Townsend, 305 F.3d at 543; Smith,
263 F.3d at 591, 593 (noting that such factors are “so innocent or susceptible to varying
No. 06-4413         United States v. Bell                                             Page 8


interpretations as to be innocuous”). Trooper Roberts’s testimony that Bell sounded
rehearsed is the only factor to which we would give more than the slightest weight, but
this factor is weakened because it is apparent from the video that Bell repeated his story
only in response to Trooper Roberts’s repeated questioning. Further, Bell’s “story . . .
lacks the indicia of the untruthfulness that we have held particularly suspicious in the
past.” Townsend, 305 F.3d at 543. Although the reasonable-suspicion calculation
examines the totality of the circumstances, even where the government points to several
factors that this court has “recognized as valid considerations in forming reasonable
suspicion,” they may not together provide reasonable suspicion if “they are all relatively
minor and . . . subject to significant qualification,” particularly where the “case lacks any
of the stronger indicators of criminal conduct that have accompanied these minor factors
in other cases.” Id. at 545.

        2. Scope and Duration of the Seizure

        Although the Officers did not have reasonable suspicion of drug activity, we
nonetheless conclude that the dog sniff was not unlawful because Bell’s detention was
not unreasonably delayed beyond the purposes of the initial stop in order to effect the
search. “A seizure that is justified solely by the interest in issuing a warning ticket to
the driver can become unlawful if it is prolonged beyond the time reasonably required
to complete that mission.” Caballes, 543 U.S. at 407. Absent reasonable suspicion of
additional criminal activity, “all the officer’s actions must be ‘reasonably related in
scope to circumstances justifying the original interference.’” Townsend, 305 F.3d at 541
(quoting United States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999)). In a traffic stop, “an
officer can lawfully detain the driver of a vehicle until after the officer has finished
making record radio checks and issuing a citation, because this activity ‘would be well
within the bounds of the initial stop.’” United States v. Wellman, 185 F.3d 651, 656 (6th
Cir. 1999) (quoting United States v. Bradshaw, 102 F.3d 204, 212 (6th Cir. 1996)). The
district court determined that the seizure was not improper because it did not last as long
as the average traffic stop. The government likewise argues that the duration of the
No. 06-4413        United States v. Bell                                           Page 9


seizure was proper because it was shorter than the average traffic stop and the warning
had not yet been completed when the dog alerted.

       The government’s reasoning, as does the district court’s, somewhat misses the
point. The proper inquiry is not whether Bell was detained longer than the average
speeder, but whether he was detained longer than reasonably necessary for the Officers
to complete the purpose of the stop in this case. See Caballes, 543 U.S. at 407; United
States v. Sharpe, 470 U.S. 675, 685-86 (1985). Further, the fact that the warning was
never actually completed is not determinative: A stop may be unlawfully extended
beyond the initial purpose even if the officer never formally completes the citation. See,
e.g., Blair, 524 F.3d at 752; Urrieta, 520 F.3d at 572. Therefore, we do not focus on the
length of this stop as compared with the average traffic stop, but rather on “whether [the
Officers] improperly extended the duration of the stop to enable the dog sniff to occur”
in the particular circumstances of this case. Caballes, 543 U.S. at 408; see also Sharpe,
470 U.S. at 686 (“In assessing whether a detention is too long in duration to be justified
as an investigative stop, we consider it appropriate to examine whether the police
diligently pursued a means of investigation that was likely to confirm or dispel their
suspicions quickly, during which time it was necessary to detain the defendant.”).

       Bell argues that, because Trooper Roberts admitted that he asked Bell to exit the
vehicle for the sole purpose of enabling the dog sniff, the Officers ceased diligently
pursuing the purpose of the stop (i.e., the speeding violation) by pursuing a drug
investigation rather than an investigation into the discrepancy in the rental agreement.
Bell essentially urges us to conclude that reasonable suspicion is required unless all of
the Officers’ actions were focused precisely on the purpose of the stop with no deviation
whatsoever. Although the diligence of the Officers is certainly a consideration in
determining whether the Officers improperly extended the duration of the stop to enable
the dog sniff, see Sharpe, 470 U.S. at 686; Townsend, 305 F.3d at 541, “[t]he question
is not simply whether some other alternative was available, but whether the police acted
unreasonably in failing to recognize or to pursue it,” Sharpe, 470 U.S. at 687. In other
words, the Officers’ actions must have been “reasonably related” to the purpose of the
No. 06-4413         United States v. Bell                                          Page 10


stop and not have unreasonably delayed the stop. Townsend, 305 F.3d at 541. To adopt
the standard urged by Bell would be to eviscerate the Court’s holding in Caballes, as any
slight action of an officer—such as calling for a dog or taking a dog around a
vehicle—could be seen as deviating from the original purpose of the initial stop. See
Caballes, 543 U.S. at 408 (“[C]onducting a dog sniff would not change the character of
a traffic stop that is lawful at its inception and otherwise executed in a reasonable
manner, unless the dog sniff itself infringed respondent’s constitutionally protected
interest in privacy. Our cases hold that it did not.”). With regard to the order that Bell
exit the vehicle, the Court has “held that ‘once a motor vehicle has been lawfully
detained for a traffic violation, the police officers may order the driver to get out of the
vehicle without violating the Fourth Amendment’s proscription of unreasonable searches
and seizures.’” Arizona v. Johnson, 555 U.S. ---, 129 S. Ct. 781, 786 (2009) (quoting
Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977)).

        Viewing the facts in the light most favorable to the government, we cannot say
that Trooper Roberts’s failure to complete the stop before the dog alerted was
unreasonable. Trooper Roberts began a computer check of Bell’s license immediately
upon his first return to the patrol car. Waiting for the results of the license check was
clearly within the purpose of the initial stop, and only while waiting for the results of
that check did the Officers discuss whether to call Trooper Farabaugh to walk the dog
around the car. Because the Officers already were waiting for the results of the
background check, any time that the Officers spent in pursuing other matters while the
background check was processing, even if those matters were unrelated to the original
purpose of the stop, did not extend the length of the stop. Once Trooper Roberts
received the results of the license and warrant checks, on his second return to the patrol
car, he decided to issue a warning and then almost immediately walked back to Bell’s
car and began writing the warning and discussing it with Bell. It was during this
discussion that the dog alerted. At no time did the actions of the Officers improperly
extend the length of the stop.
No. 06-4413         United States v. Bell                                            Page 11


        The investigation into whether Bell had permission to operate the rental vehicle,
including Trooper Roberts’s return to Bell’s vehicle to ask about the rental agreement,
also was within the purpose of the initial stop. Trooper Roberts testified that, had the
dog not arrived, the normal course would have been to call Avis to investigate whether
the car was stolen. Although this admission may seem troublesome at first glance, the
decision to complete the speeding warning rather than to investigate the rental vehicle
in no way prolonged the seizure or caused Trooper Roberts to deviate from completing
the speeding warning. In fact, this decision actually expedited the stop: Had Trooper
Roberts called Avis, the stop would have been further extended while Trooper Roberts
awaited a response. Even though removing Bell from the vehicle was not directly
related to completing the speeding warning, it cannot be said that this action caused the
Officers unreasonably to deviate from completing the speeding investigation and
warning. See Caballes, 543 U.S. at 408. While Bell was out of the vehicle, Trooper
Roberts proceeded to write out the warning and discuss it with Bell. The fact that
Trooper Roberts asked Bell questions about his travel plans while writing the warning
does not make the detention unreasonable, because there is no evidence that this
discussion extended the time required to write the warning. See Johnson, 129 S. Ct. at
788 (“An officer’s inquiries into matters unrelated to the justification for the traffic stop,
this Court has made plain, do not convert the encounter into something other than a
lawful seizure, so long as those inquiries do not measurably extend the duration of the
stop.”); United States v. Hill, 195 F.3d 258, 268 (6th Cir. 1999), cert. denied, 528 U.S.
1176 (2000).

        Given the Court’s precedents, we simply cannot conclude that an officer violates
the Fourth Amendment merely by asking a driver to exit a vehicle to effect a dog sniff
when doing so does not extend the duration of the stop and does not cause the officer
unreasonably to deviate from the purpose of the initial stop. Because the measures taken
to enable the dog sniff did not improperly extend Bell’s detention or cause Trooper
Roberts unreasonably to deviate from investigation of the speeding offense, we conclude
that the dog sniff was not improper.
No. 06-4413        United States v. Bell                                        Page 12


                                 III. CONCLUSION

       Because we conclude that the duration of the seizure was not unreasonably
prolonged beyond the purposes of the initial stop, we AFFIRM the district court’s denial
of the motion to suppress.